DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/018,776 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending application ‘776 recites: a cushioning element for an article of footwear, the cushioning element comprising: a first foam, wherein the first foam is a thermoplastic multicellular foam having an open cell foam microstructure, an average cell size of from about 50 micrometers to about 500 micrometers, and a specific gravity of about 0.15 to about 0.25; wherein the first foam compositionally comprises a first thermoplastic composition comprising one or more copolyesters; and wherein the first thermoplastic composition of the first foam is free or essentially free of nucleating agents, or is free or essentially free of fillers, or is free or essentially free of both nucleating agents and fillers.
Regarding the limitation in instant claim 1 which recites “wherein the first foam is the physically foamed product of a single-phase solution of a supercritical fluid and the first thermoplastic composition in a molten state,” this is a product-by-process limitation. Likewise, instant claims 2 and 5 recite product-by-process limitations. Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference (application) discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims, especially given that copending application ‘776 recites the cushioning element for an article of footwear, the cushioning element comprising a first foam, wherein the first foam is a thermoplastic multicellular foam having an open cell foam microstructure, an average cell size of from about 50 micrometers to about 500 micrometers, and a specific gravity of about 0.15 to about 0.25; wherein the first foam compositionally comprises a first thermoplastic composition comprising one or more copolyesters; and wherein the first thermoplastic composition of the first foam is free or essentially free of nucleating agents, or is free or essentially free of fillers, or is free or essentially free of both nucleating agents and fillers, which is structurally identical to the cushioning element for an article of footwear recited in instant claim 1. 
Copending application ‘776 recites that the first foam has a split tear greater than or equal to about 2.0 kg/cm, or an energy efficiency greater than or equal to about 60 percent, or both (copending claim 2). 
Copending application ‘776 recites that the first thermoplastic composition of the first foam comprises 5 weight percent or less of dyes or pigments (claim 3). 
Copending application ‘776 recites that the first thermoplastic composition of the first foam further comprises a non-polymeric component comprising all non-polymeric ingredients present in the first thermoplastic composition, and the non-polymeric component makes up less than one weight percent of the first thermoplastic composition based on a total weight of the first thermoplastic composition (claim 4). 
Copending application ‘776 recites that the first thermoplastic composition of the first foam comprises a polymeric component comprising all polymers present in the first thermoplastic composition, and the polymeric component makes up at least 95 weight percent of the first thermoplastic composition based on a total weight of the first thermoplastic composition (claim 5). 
Copending application ‘776 recites that the first thermoplastic composition of the first foam comprises a polymeric component comprising all polymers present in the first thermoplastic composition, and, in addition to the one or more copolyesters, the polymeric component further comprises a polyester, a polyolefin, or both (claim 6). 
Copending application ‘776 recites that the first thermoplastic composition of the first foam comprises a polymeric component comprising all polymers present in the first thermoplastic composition, and the polymeric component consists essentially of the one or more copolyesters (claim 7). 
Copending application ‘776 recites that the thermoplastic copolyester comprises (a) a plurality of first segments, each first segment derived from a dihydroxy-terminated polydiol: (b) a plurality of second segments, each second segment derived from a diol; and (c) a plurality of third segments, each third segment derived from an aromatic dicarboxylic acid (copending claim 8). 
Copending application ‘776 recites that the open cell foam microstructure of the first foam comprises less than 10 percent of cells having a closed cell foam microstructure (claim 9); that the open cell foam microstructure of the first foam comprises less than 5 percent of cells having a closed cell foam microstructure (claim 10); that the open cell foam microstructure of the first foam comprises less than 1 percent of cells having a closed cell foam microstructure claim 11); and copending application ‘776 recites that up to 80% of the open cells in the first foam have an average diameter of from about 50 micrometers to about 200 micrometers (claim 12). 
Claim 13 of copending application ‘776 recites the cushioning element of claim 1, wherein the thermoplastic copolyester comprises:
(a) a plurality of first copolyester units, each first copolyester unit of the plurality comprising the first segment derived from a dihydroxy-terminated polydiol and the third segment derived from an aromatic dicarboxylic acid, wherein the first copolyester unit has a structure represented by a formula 1:


    PNG
    media_image1.png
    109
    412
    media_image1.png
    Greyscale

wherein R1 is a group remaining after removal of terminal hydroxyl groups from the poly(alkylene oxide) diol of the first segment, wherein the poly(alkylene oxide) diol of the first segment is a poly(alkylene oxide) diol having a number-average molecular weight of about 400 to about 6000; and wherein R2 is a group remaining after removal of carboxyl groups from the aromatic dicarboxylic acid of the third segment; and 
(b) a plurality of second copolyester units, each second copolyester unit of the plurality comprising the second segment derived from a diol and the third segment derived from an aromatic dicarboxylic acid, wherein the second copolyester unit has a structure represented by a formula 2: 


    PNG
    media_image2.png
    105
    334
    media_image2.png
    Greyscale


wherein R3 is a group remaining after removal of hydroxyl groups from the diol of the second segment derived from a diol, wherein the diol is a diol having a molecular weight of less than about 250; and wherein R2 is the group remaining after removal of carboxyl groups from the aromatic dicarboxylic acid of the third segment.
Copending application ‘776 recites that the one or more thermoplastic copolyesters comprise at least one thermoplastic copolyester elastomer (claim 14). 
Copending application ‘776 recites that the cushioning element is a midsole or a heel cushion (claim 15). 
Copending application ‘776 recites an article of footwear comprising the cushioning element of claim 1 (claim 16). 
It is further noted, with regards to the product-by-process of instant claims 1-2 and 5, copending application ‘776 recites a method of making a cushioning element for an article of footwear, the method comprising: forming a first foam component, wherein the foam component comprising a foamed first thermoplastic composition having a multicellular foam structure; an average cell size of from about 100 microns to about 1 millimeter, and a specific gravity of about 0.05 to about 0.25; wherein the first thermoplastic composition comprises one or more copolyesters and is free or essentially free of nucleating agents, or is free or essentially free of fillers, or is free or essentially free of both nucleating agents and fillers (claim 17), wherein the forming comprises physically foaming the first thermoplastic composition (claim 18); and wherein in the method of claim 18, the physically foaming comprises forming a single-phase solution of a supercritical fluid blowing agent and the first thermoplastic composition in a molten stat (claim 19). 
This is an anticipatory type Obvious-Double Patenting rejection. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2 and 5-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 17/018,863 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending application ‘863 recites: a cushioning element for an article of footwear, the cushioning element comprising: a first foam component, the foam component comprising a foamed thermoplastic composition comprising a first thermoplastic copolyester elastomer having a multicellular foam structure (claim 1), the first foam comprising a thermoplastic multicellular foam having an open cell foam microstructure, an average cell size of from about 100 microns to about 1 mm, and a specific gravity of about 0.05 to 0.25,  wherein the first thermoplastic composition of the first foam is free or essentially free of nucleating agents, or is free or essentially free of fillers, or is free or essentially free of both nucleating agents and fillers (claim 8). 
Regarding the limitation in instant claim 1 which recites “wherein the first foam is the physically foamed product of a single-phase solution of a supercritical fluid and the first thermoplastic composition in a molten state,” this is a product-by-process limitation. Likewise, instant claims 2 and 5 recite product-by-process limitations. Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference (application) discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims, especially given that copending application ‘776 recites the cushioning element for an article of footwear, the cushioning element comprising a first foam, wherein the first foam is a thermoplastic multicellular foam having an open cell foam microstructure having an average cell size and a specific gravity of about 0.15 to about 0.25 which overlap the instantly claimed average cell size and instantly claimed specific gravity; and wherein the first foam of copending application ‘863 comprises a first thermoplastic copolyesters elastomer having a multicellular foam structure; and wherein the first thermoplastic composition of the first foam is free or essentially free of nucleating agents, or is free or essentially free of fillers, or is free or essentially free of both nucleating agents and fillers. 
Regarding instant claim 6, embodiments of the cushioning element for an article of footwear of copending application ‘863 are identical to that of the instantly claimed invention in that they are produced using a thermoplastic copolyester elastomer; they include a first foam which is a thermoplastic multicellular open cell foam having an average cell diameter and specific gravity which meet the instant claims; and wherein the first foam is free or essentially free of nucleating agents, or is free or essentially free of fillers, or is free or essentially free of both nucleating agents and fillers. These embodiments will necessarily have the same properties as cushioning element and first foam of the instantly claimed invention, including the property recited in instant claim 6. 
 This is an anticipatory type Obvious-Double Patenting rejection. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 recites “(a) a plurality of first segments, each first segment…” in line 2. The claim should be amended to clarify that “each first segment” is meant to recite “each first segment of the plurality is derived from a dihydroxy-terminated polyol.” Likewise, line 4 recites: “(b) a plurality of second segments, each second segment…” The claim should be amended to clarify that “each second segment” is meant to recite “each second segment of the plurality is derived from a diol.” Additionally, line 4 recites “(c) a plurality of third segments, each third segment…” The claim should be amended to clarify that “each third segment” is meant to recite “each third segment of the plurality is derived from an aromatic dicarboxylic acid.” It is noted that claim 17 refers to “each” “copolyester unit of the plurality” in lines 2 and 13. It is very respectfully requested that Applicants use consistent language throughout the claims. 
Appropriate correction is required and is respectfully requested. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the first segment” in line 3; “the third segment” in lines 3-4; and “wherein the first copolyester unit has...” in lines 4-5.  There is insufficient antecedent basis for these limitations in the claims. The claim does not previously refer to a first segment or a third segment. The claim could either be amended to depend from claim 12; or the terms "the first segment” in line 3 and “the third segment” in lines 3-4 can be amended to “a first segment” and “a third segment,” respectively, in order to provide proper antecedent basis to these limitations.
 Additionally, “the first copolyester unit” in lines 4-5 appears to be referring to the previously recited “each first copolyester unit of the plurality.” Thus, “the first copolyester unit” lacks antecedent basis and should be changed to clearly state that what is meant is “wherein each first copolyester unit of the plurality” in lines 4-5. 
Likewise, in lines 14-15, (see item (b)), there is no antecedent basis for “the second segment” as the claim does not previously refer to a second segment. The claim could either be amended to depend from claim 12; or the terms "the second segment” in line 14 could be amended to recite “a second segment.” Additionally, “the second copolyester unit” in lines 15-16 appears to be referring to the previously recited “each second copolyester unit of the plurality.” Thus, “the second copolyester unit” lacks antecedent basis and should be changed to clearly state that what is meant is “wherein each second copolyester unit of the plurality” in lines 15-16. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (WO 2016/030333).
Holmes teaches cushioning elements (see claim 14) such as midsoles (see page 28, lines 31-33), which is an article of footwear, produced from expanded polymer pellets. The expanded polymer pellets are formed by melting a polymer; at least one blowing agent, and at least one selected from a chain extender or additive. See page 6, line 30 through page 7, line 9.  The polymer which is melted may comprise a polyester such as thermoplastic polyester ether elastomer (TPEE) (see page 24, line 7). Examples of blowing agent include supercritical carbon dioxide (page 16, lines 22-23), which are physical foaming agents, meaning the expanded (foamed) pellets are physically foamed. In an example of Holmes, Arnitel EM400 is used as the base polymer (pg. 35, ln., 26-pg. 36, ln. 18). The molded components formed in Holmes are foams which have open cell configuration (pg. 29, ln. 7-16). The expanded pellets have a density of 20 to 400 kg/m3, meaning they have a specific gravity ranging from 0.02 to 0.4. This overlaps the range of instant claim 1.
The expanded pellets have a density of 20 to 400 kg/m3, meaning they have a specific gravity ranging from 0.02 to 0.4. This overlaps the range of instant claim 1.  The expanded pellets, which are used to produce the cushioning elements such as midsoles, which are an article of footwear, have a mean cell diameter in the range of from 10 to 350 microns (see claim 34). This overlaps the range of instant claims 1 and 16. The specific gravity overlaps the range of instant claim 1.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Holmes to produce a cushioning element having an average cell diameter and a specific gravity which meet the instant claim limitations of instant claims 1 and 16 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Chain extenders are disclosed in the alternative to nucleating agents. This makes nucleating agents optional in Holmes. One of ordinary skill in the art would at once envisage use of the chain extenders, and not the nucleating agents, given the disclose of Holmes. See the entire reference. 
The amount of blowing agent added is from 1 to 20% by weight, in particular 1 to 1% by weight, based on the weight of the polymer melt. A particular amount of blowing agent is 1, 2 or 3wt% (see page 16, line 30 of Holmes). Pigments and dyes are optional additives, and thus, it would have been obvious to one of ordinary skill in the art to use less than 5wt% of a pigment or dye. See page 17, lines 1-4. 
The molded components formed in Holmes are foams which have open cell configuration (pg. 29, ln. 7-16). Given the recitation of “open-cell configuration,” one of ordinary skill in the art would at once envisage 100% open cells. This meets claims 13-15.
Regarding instant claims 9-11, Holmes teaches that the polymer used to produce the pellets comprises at least one of polyamides, polyester, polyetherketones, and polyolefins (claim 12). Based on this recitation, it would have been obvious to one of ordinary skill in the art to use any one of polyamides, polyester, polyetherketones, and polyolefins alone, (such as Arnitel EM400 expressly disclosed in the reference), or combinations of polyamides, polyester, polyetherketones, and polyolefins, including combinations of a thermoplastic polyester ether elastomer (TPEE) (see page 24, line 7) with a polyolefin or polyester or both, or embodiments in which TPEE alone is used, which meets instant claim 9. 
The recitation in claim 1 which recites “wherein the first foam is the physically foamed product of a single-phase solution of a supercritical fluid and the first thermoplastic composition in a molten state” is a product-by-process limitation. Likewise, claims 2 and 5 recite product-by-process limitations. Case law holds that:

Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
Regarding instant claims 6 and 16, embodiments of Holmes are identical to that of the instantly claimed invention, in that they are made using a thermoplastic copolyester elastomer; a supercritical carbon dioxide blowing agent; without nucleating agents (these are optional in Holmes); and the foams have open-cell configurations, a specific gravity which meets the claims; and a cell size which meets the instant claims (see discussion above). These embodiments are the same as that of the instantly claimed cushioning element (midsole) and will necessarily have the same properties as the foams of the instantly claimed inventio, including the property/properties recited in instant claims 6 and 16. Alternatively, with regards to instant claim 16, it would have been obvious to one or ordinary skill in the art to produce a midsole in which 80% of the cells (which are open cells; see discussion above) have an average diameter from about 50 to 200 microns in order to provide a cushioning element (midsole) with uniform properties (cell diameter) throughout said article. Holmes specifically states that the pellets of the invention, which are used to produce articles such as midsoles (which are cushioning articles of footwear), have uniform cell sizes. See page 31, lines 5-6 and page 33, lines 1-2 of Holmes. 
Regarding instant claim 8, Holmes teaches that a chain extender may be added in amounts ranging from 0.05 to 10wt% to the base polymer, which is a single polymer or a blend of polymers and is a “polymeric” component. Examples of chain extenders include dicumyl peroxide, which is a “non-polymeric component.” The amount of chain extender, including dicumyl peroxide, which is a “non-polymeric component,” overlaps the amount of “non-polymer component” recited in instant claim 8. See page 17, lines 20-21 and lines 25-26 of Holmes. Based on this teaching, it would have been obvious to one of ordinary skill in the art to use an amount of dicumyl peroxide chain extender, which is a non-polymeric component, which meets instant claim 8, because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (WO 2016/030333) as evidenced by Veenstra et al., “Formation and stability of co-continuous blends with a poly(ether-ester)block copolymer around its order–disorder temperature,” Polymer, Vol. 40 (1999) pg. 1119-1130. 
Holmes et al. teach the composition, foam, and midsole as described in this action above, the contents of which are incorporated herein by reference. Holmes et al. teach an example which utilizes Arnitel EM400 as the based polymer. 
As evidenced by Veenstra et al, Arnitel EM400 is a poly(ether-ester) multiblock copolymer (and is a thermoplastic copolyester elastomer) consisting of poly(tetra methylene terephthalate) segments and poly(tetra methylene oxide) segments as (see pg. 1120, section 2.1 of Veenstra et al.). The tetramethylene corresponds to a segment derived from a diol (butylene diol); the terephthalate corresponds to a segment derived from an aromatic dicarboxylic acid; and the poly(tetramethylene oxide) corresponds to a segment derived from a dihydroxy terminated polydiol (poly(tetramethylene glycol)).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (WO 2016/030333) and further in view of Walter (US 4,988,740).
Holmes teach the composition, foam, and midsole, as described in this action above, the entire contents of which are incorporated herein by reference. Holmes does not expressly recite that the thermoplastic copolyester elastomer comprises the structures and segments as recited in instant claim 17.
However, Walter teaches a foamed thermoplastic elastomer (abstract) where the thermoplastic elastomers include copolyetheresters (col. 2, ln. 5-15) including those having the structure 
    PNG
    media_image3.png
    56
    99
    media_image3.png
    Greyscale
 (I) and 
    PNG
    media_image4.png
    47
    100
    media_image4.png
    Greyscale
 (II) where G is a divalent radical of a poly(alkylene oxide) glycol having a number average molecular weight of 400-6,000, R is a divalent radical derived from an aromatic carboxylic acid, and D is a divalent radical derived from a diol having a molecular weight less than 250 (col. 2, ln. 16-44). The divalent radical G corresponds to claimed component (a) of instant claim 12 and claimed component R1 of instant claim 17, the divalent radical D corresponds to claimed component (b) of instant claim 12 and claimed component R3 of instant claim 17, and the divalent radical R corresponds to claimed component (c) of instant claim 12 and claimed component R2 of instant claim 17. See column 2, lines 30-62 of Walter et al.  A foam contains a cell structure (abstract) and the structure of Walter is necessarily multicellular by virtue of being a foam. Walter teaches the foams have a specific gravity of less than about 0.4, preferably not greater than 0.35 (col. 1, ln. 64-66). Walter teaches examples which have specific gravities of 0.19 to 0.32 (Tables 1-2). The foaming agents used in the foamed thermoplastic elastomers of Walter include inert gases such as nitrogen (col. 9, ln. 36-37), which is a physical blowing agent. 
Both Holmes and Walter relate to the field of foamed polymeric materials, including thermoplastic polyetherester elastomers (see citations above), which are used to produce, for example, inner soles for shoes. See column 1, lines 24-27 of Walter and see page 28, lines 31-33 of Holmes et al.  It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use the foamed thermoplastic elastomer of Walter et al. as the base polymer in the invention of Holmes (which is expressly disclosed to include including a TPEE, a thermoplastic polyether ester) in order to provide an article having high energy return ratio. See column 1, lines 59-60 of Walter et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766